Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3, 7-11, 14, and 20-22 (inclusive of both elected species claims and generic claims) in the reply filed on September 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 4-6, 8-10, 15-19, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2021.  
It is noted that the Restriction Requirement of July 19, 2021 incorrectly listed claims 18, 19, 23, and 24 as generic claims.  As they depend from indicated species claim 16, non-elected, they are subsequently considered to be non-elected as well, further noting that said claims are directed toward the non-elected hydrogen production.  

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 2 of claim 3, in part, recites “from the group consisting oxides of….”  This should instead read “from the group consisting of oxides of…” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “specific surface area…in the range of 2 to 200 m2/g,” and the claim also recites “preferably 5 to 100 m2/g, more preferably 10 to 60 m2/g” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claim 12 recites the broad recitation “transitional metal content…in the range of 0.1 to 20 wt%,” and the claim also recites “preferably 3 to 15 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “size of catalyst is in the range of 0.1 to 15 mm,” and the claim also recites “preferably in the range of 0.5 to 5 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent claim 20 recites the broad recitation “catalyst size is in the range of 0.1 to 15 mm,” and the claim also recites “preferably in the range of 0.5 to 5 mm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “a pressure of 0.1 bar to 40 bar,” and the claim also recites “preferably between 1 and 22 bar, more preferably between 1 and 12 bar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

It is noted that claims 23 and 25, while currently non-elected, also contain the terms “preferably”/”more preferably.”  While not an official objection, it would be in the interest of compact prosecution for Applicant to amend any issues or informalities as they are brought to light.  

Claim 12 contains a period in line 4 (i.e. “more preferably 10 to 60 m2/g. (transitional metal content…”).  Claims should be a single “sentence” ending with a single period.  It is also not clear why Applicant has used parentheticals after said first period.  It is thus not clear if the transitional metal content and size of catalyst are meant as exemplary language or if they are required features of claim 12.  It is also noted that the size of catalyst in claim 12 only uses a single open parenthetical, which is improper under any circumstance.  For the purpose of examination, the Office shall interpret claim 12 as requiring the broader range for each of the transitional metal content and the size of the catalyst.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 14, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman et al (US 4,314,982).  
Regarding claims 14 and 1, Norman teaches a two-stage process for the catalytic decomposition of sulfuric acid (H-2SO4) (title and abstract), wherein sulfur trioxide (SO3) is catalytically reduced to SO2 in both the first and second stages (col. 3, line 60-col. 4, line29).  In at least the second stage, thus constituting a flow of at least SO3, Norman teaches that the temperature may begin at about 970-1,000 K (~700-730°C), with a likely upper limit of about 1,150 K (~880°C) (col. 3, lines 23-28).  Regarding the claimed product streams, Norman teaches the presence of at least H2O, SO3, SO2, and O2 (col. 4, lines 10-36).  Regarding claims 1-3 and 7, Norman teaches that the catalyst of the second stage comprises CuO and Fe2O3 upon substrates including zirconia, titania, and silica (col. 3, lines 28-39 and claim 8).  Further regarding claim 1, Norman teaches that the copper and/or iron oxide catalysts may contain relative amounts of active material up to 25 wt%, preferably between about 5 and about 10 wt% based upon the weight of the substrate (col. 3, lines 39-45).  
Regarding claim 22, while Norman is not considered to strictly limit the operating pressures of the reactor, Norman does exemplify operating at 1 atm total pressure (col. 2, lines 25-28).  1 atm is equal to about 1.01 bar.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11, 12, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 4,314,982) as applied to claim 1 above.  
Norman teaches a process according to instant claim 1, as shown above.  
Claim 11 limits the pore volume of the support material.  Claim 12 limits the active surface area and specific surface area of the support, the transitional metal content, and the size of the catalyst.  Claim 20 also limits the catalyst size.  The transitional metal content has been discussed above, with respect to claim 1.  Norman does not specifically limit the support pore volume, catalyst size, specific surface area, or active surface area.  Nevertheless, such features must be inherently present.  Given that Norman places no limitations on such features while also enabling a catalyst that is suitable for its intended purpose, effective properties to carry out the intended reactions, including the claimed size, pore volume, and surface areas, would have been determined through routine experimentation, absent a showing of unexpected results.  The ordinarily skilled artisan would have been able to choose suitable pore volume, catalyst size, active surface area, and specific surface area with predictable results and a reasonable expectation of success.  
Claim 21 is considered to be relatively arbitrary.  The amount of reactant that can be contacted with a given catalyst per unit time can conceivably vary based upon several determining factors, including the physical properties of the catalyst, such as surface area, the reaction conditions, such as temperature, pressure, and residence times, and ultimately the desired goals of the operator.  Within the physical limits of a given reactor, any space velocity may be arbitrarily selected.  This, however, does not .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al (US 4,314,982) as applied to claim 1 above, and further in view of Yang et al (“Influence of calcination temperature on CuO-CeO2/SiC catalysts for SO3 decomposition in the sulfur-iodine cycle for hydrogen production”).  
Norman teaches a process according to instant claim 1, as shown above.  
Norman does not expressly teach the use of crystallized porous beta-SiC as the catalyst support.  
Yang, in a similar invention directed toward catalyst used for SO3 decomposition reactions (title), teaches that highly stable SiC has been widely used as a support material for catalysts and the material for SO3 decomposer reactor at a high temperature (Introduction, page 3340).  Yang also states that the activity of SiC supported metal oxide catalyst was prominently higher than that of an unsupported metal oxide catalyst (abstract).  
claim 13, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize SiC as a support material in the catalysts of Norman in order to take advantage of the superior stability of SiC in such reactions, as taught by Yang.  Absent a showing of unexpected results, the SiC taught by Norman, as combined with Yang, is considered to reasonably encompass the instantly claimed crystallized porous beta-SiC.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732